*845No opinion. Order, entered on June 27, 1961, granting plaintiff’s motion for resumption of its examination before trial, unanimously affirmed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to plaintiff-respondent. To the extent that the order appealed from incorporates the provisions of the order entered June 23, 1961 upon the rulings made at Special Term relating to the production of certain documents at an examination before trial and discovery and inspection, we construe said rulings to direct the production of records and documents relating only to the planning, preparation and execution of that portion of the highway construction performed by defendant adjacent to plaintiff’s shopping center; and to defendant’s alleged obstruction of access to plaintiff’s said property from the adjacent highway. Settle order on notice. Concur—Botein, P. J., Valente, Stevens, Eager and Steuer, JJ.